Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-16-00682-CV

                  IN THE INTEREST OF A.P.R. and J.C.R., Children

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-06574
                       Honorable Michael E. Mery, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, the appeal is DISMISSED. We
ORDER that appellant, Abel Castillo Rodriguez, bear all costs of this appeal.

      SIGNED December 7, 2016.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice